Citation Nr: 0709566	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic headaches. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1973 to April 
1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision.  

In October 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record reveals that the 
veteran's complaints of headaches in service are not related 
to her current complaints of headaches and no chronic 
headache disorder has been identified. 


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction (AOJ) issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
October 2003, prior to the initial decision on the claim in 
March 2004, and again provided notice in February 2006 and 
March 2006.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate her claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the March 2006 
letter, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and the 
effective date for the disability on appeal.  While the 
timing of this notice was after the initial adjudication, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  The question of the rating 
or effective date is rendered moot as service connection is 
not warranted.  

The Board also observes that the VCAA notices advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in her possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

The RO also provided the claimant with a copy of the March 
2004 rating decision, the May 2005 statement of the case, and 
the December 2006 and November 2006 supplemental statements 
of the case, which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decision, and a summary of the evidence 
considered to reach the decision.  Therefore, the Board 
concludes that VA satisfied its duty to notify the claimant 
and there is no outstanding duty to inform the claimant that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the RO 
scheduled a hearing before the DRO in October 2005 and 
scheduled a VA neurological examination in September 2006.  
The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  Accordingly, the Board will 
proceed with appellate review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran contends that her current chronic headaches 
originated in service because of the stressful training and 
her job as an Aerospace Control and Warning Operator.

In September 1972, the veteran did not report a history of 
headaches prior to service.  The veteran reported that she 
was in good health and was not taking any medications.  The 
clinical evaluation was normal and no neurologic condition 
was noted on the entrance examination in September 1972.  

The service medical records indicate that the veteran had 
complaints of a tension headache in March 1973.  The veteran 
also complained of a headache in July 1973, but the 
examination of the veteran's head, eyes, ears, nose and 
throat were negative.  In August 1973, the veteran reported 
headaches that lasted for a week.  In September 1973, the 
veteran reported that she had a headache for one day and the 
examiner noted mild tension headache.  In December 1973, the 
veteran also reported a headache.  In January 1974, the 
veteran passed out while working and reported a headache.  
The Board notes that no diagnosis was noted in the service 
medical records in connection with the veteran's complaints 
of headaches. 

Also in January 1974, the veteran stated that she was in 
constant strain and tension while working with the radar 
scopes.  She had complained of numerous headaches and 
occasional blackout spells which were directly connected to 
her job.  The veteran requested to remain inservice, but 
requested another career field. 

The separation examination in March 1974 reveals that the 
veteran reported nervous trouble.  The examiner noted that 
the veteran had "nervous trouble from service pressure, no 
medications. NCNS" (no complications, no sequelae).  

In a February 2004 VA mental disorder examination, the 
examiner reviewed the claim file and the veteran.  The 
examiner noted that there was no evidence that the episode of 
tension or nervousness in service was anything other than a 
temporary disorder as a result of environmental stress.  The 
veteran was diagnosed with major depressive disorder, 
recurrent, alcohol dependency, polydrug abuse in remission, 
and personality disorder not otherwise specified.  The 
examiner specified that the veteran's tension in service did 
not appear to be related to her current depressive illness.  

In a February 2004 VA neurological examination, the examiner 
reviewed the claim file and the veteran.  The examiner found 
that the veteran's headaches were chronic daily headache 
secondary to medication overuse without antecedent migraine.  
The examiner found that the headaches were related to the 
turbulence in the veteran's personal life.  The veteran 
contended that the headaches began after her discharge from 
the military, however the examiner noted that the records 
contradicted this assertion.  The veteran was diagnosed with 
chronic daily headache secondary to medication overuse and 
depressive reaction with personality disorder, not specified.  

An intake assessment from a private facility dated in May 
2002 indicated that the veteran complained of tension 
headaches and recurrent headaches.  The progress notes from 
May to August 2002 indicate that the veteran was diagnosed 
with major depressive disorder moderate.  In a progress noted 
dated in May 2005, the veteran complained of a headache.  The 
therapist held the veteran's hands and applied pressure to 
the veteran's pressure points.  The therapist indicated that 
this procedure is used to relieve tension headaches.  Within 
two minutes, the veteran reported a complete relief from the 
headache.  

At the October 2005 hearing, the veteran's representative 
argued that the veteran's headaches were service related 
because of her stressful job in service.  The representative 
indicated that the veteran also had headaches before service 
which became more distinct, had deteriorated significantly 
during service and grew increasingly worse after service.  
The veteran testified that when she was in the military she 
had a stressful jobs and she had headaches.  She indicated 
that in service they were not bad, but after service they 
became severe and chronic.  She also indicated that she 
treated the headaches with Excedrin daily.  She also stated 
that when she entered the military she did not have any 
physical problems and did not have occasional headaches 
before she went into service. 

The veteran testified that she had headaches two to three 
times a week in service.  Further, the veteran testified that 
after service the headaches continued and have gotten 
severely worse.  The veteran stated that she first sought 
treatment for the headaches in 1987.  The veteran also stated 
that the type of headaches that she experienced were 
specifically migraine headaches, which were the same type of 
headaches she experienced in service.  

In a September 2006 VA neurological examination, the examiner 
reviewed the claim file and examined the veteran.  The 
examiner found that the veteran does not meet the diagnostic 
criteria for migraines with or without aura.  The examiner 
opined that the veteran has "chronic daily headache drug 
use" as a result of her current program and misuse of 
medication.  The examiner found that the veteran's condition 
was part of her overall personality and emotional disorder 
and should not be thought of as separate from it.  He found 
that the veteran's condition was reactive to psychological 
stress. 

The Board finds that the veteran had frequent chronic 
headaches in service.  The Board notes, however that no 
diagnosis was given for the headaches in service.  The 
veteran also currently had frequent chronic headaches after 
service, but the veteran did not seek treatment for the 
headaches until 1987, approximately seven years after 
service.  Based on the evidence presented in the VA records 
and private medical records, the veteran does not have a 
diagnosis of a current disability which is manifested by 
headaches.  

Additionally, the veteran's headaches are not related to 
service.  The service medical records do indicate that the 
veteran complained of headaches while in service, however, a 
headache disability was not diagnosed and the clinical 
evaluations were normal when the veteran separated from 
service.  

The VA examiner in 2004 and 2006 indicates that the veteran 
had chronic daily headaches secondary to the overuse of 
medications without antecedent migraine.  The examiner 
indicated that the headaches are part of the veteran's 
personality and emotion disorder, and makes no indication 
that they are related to service.  The Board finds that the 
competent medical evidence does not establish a nexus between 
the veteran's in-service headaches and her current complaints 
of headaches.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for chronic headaches is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic headaches is denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


